             USDC SDNY
             DOCUMENT                                 U.S. Department of Justice
 [Type text] ELECTRONICALLY FILED
             DOC #:                                   United States Attorney
             DATE FILED:                      Southern District of New York

                                                      The Silvio J. Mollo Building


MEMO ENDORSED
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       May 4, 2021

 VIA ECF and EMAIL

 The Honorable Valerie Caproni
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York, 10007

        Re:     United States v. Mack Duodu, 20 Cr. 482 (VEC)

 Dear Judge Caproni:

        The Government respectfully submits this letter requesting that the Court order the Pretrial
 Services Office to provide to the Government the case file and any documents in its possession
 regarding the above-referenced defendant.

         As the Court knows, the defendant has absconded and is currently a fugitive from justice.
 See, e.g., Dkt. No. 52. The Government believes that all records in the Pretrial Services Office’s
 possession will be relevant and assist in the United States Attorney’s Office and federal law
 enforcement agency efforts to track the defendant, and assist in the Government’s intended
 presentation to a grand jury for a superseding indictment charging the defendant with bail
 jumping in violation of Title 18, United States Code, Section 3146.

         From discussions with the defendant’s Pretrial Services officer and her supervisor, the
 Government understands that Pretrial Services cannot share these records without a court order,
 because they are “information obtained in the course of performing pretrial services functions in
 relation to a particular accused,” which “shall be used only for the purposes of a bail
 determination and shall otherwise be confidential.” 18 U.S.C. § 3153(c)(1) (continuing that only
 the “pretrial services report” can be made available to an “attorney for the Government,” but not
 necessarily law enforcement agency partners).

         The Government respectfully submits that there is a valid basis for disclosure to the U.S.
 Attorney’s Office and to law enforcement, under the “regulations” which “provide exceptions to
 the confidentiality requirements . . . to allow access to such information in certain limited cases,
 to law enforcement agencies for law enforcement purposes.” 18 U.S.C. § 3153(c)(2)(E); see
 Guide to Judiciary Policy, Vol. 8A, Ch. 2, available at
 https://www.uscourts.gov/sites/default/files/guide-vol08a-ch02-sec240-confidentialityregs_0.pdf
 (codifying such regulations). The Government is seeking this pretrial services information for
 “Investigation of a failure to appear for the criminal judicial proceeding with respect to which
                                                                                                        Page 2


           pretrial services were provided,” Regulation 240.20.30(b)(5)(B); “Investigation of a violation of
           a condition of pretrial release,” Regulation 240.20.30(b)(5)(C); and, potentially, for protection of
           the accused when “the defendant has escaped.” Regulation 240.20.30(b)(5)(E)(iii). There is
           “good cause” for such disclosure, given the overwhelming import of the “purpose of the
           disclosure,” and no countervailing relevant harms to the defendant. Regulation 240.20.30(i).

                   The Government is available to answer any questions the Court may have.


                                                          Very truly yours,

                                                          AUDREY STRAUSS
                                                          United States Attorney



                                                      by:: _____________________________
                                                           ______________ _____________
                                                           Samuel Raymond
                                                                   Raymo ond / Jessica Feinstein
                                                                                       F
                                                           Assistant United States Attorneys
                                                           (212) 637-6519


$SSOLFDWLRQ*5$17('3UHWULDO6HUYLFHVLVKHUHE\GLUHFWHGWRWXUQRYHUDOOUHFRUGVLQLWVSRVVHVVLRQFRQFHUQLQJ
'HIHQGDQW0DFN'XRGXWRWKH86$WWRUQH\ V2IILFHDQGWRUHOHYDQWODZHQIRUFHPHQWDJHQFLHV

,QIRUPDWLRQREWDLQHGLQWKHFRXUVHRISHUIRUPLQJSUHWULDOVHUYLFHVIXQFWLRQVLVFRQILGHQWLDO6HH86& F  
7KH'LUHFWRURIWKH$GPLQLVWUDWLYH2IILFHRIWKH86&RXUWVLVDXWKRUL]HGWRLVVXHUHJXODWLRQVHVWDEOLVKLQJH[FHSWLRQV
WRWKHFRQILGHQWLDOLW\UHTXLUHPHQWVLQFOXGLQJGLVFORVXUHLQFHUWDLQOLPLWHGFDVHVWRODZHQIRUFHPHQWDJHQFLHVIRUODZ
HQIRUFHPHQWSXUSRVHV86& F  ( 5HJXODWLRQ E  % ZDVLVVXHGSXUVXDQWWRWKLV
DXWKRULW\7KH5HJXODWLRQVWDWHV$IWHUJLYLQJGXHFRQVLGHUDWLRQWRDQ\SURPLVHVRIFRQILGHQWLDOLW\WRVRXUFHVRI
SUHWULDOVHUYLFHVLQIRUPDWLRQDQGDQ\KDUPWRDQ\SHUVRQWKDWPLJKWUHVXOWIURPGLVFORVXUHRISUHWULDOVHUYLFHV
LQIRUPDWLRQWKHMXGJHPD\RUGHUGLVFORVXUHRIVXFKLQIRUPDWLRQWRODZHQIRUFHPHQWDJHQFLHVIRUWKHIROORZLQJ
SXUSRVH>L@QYHVWLJDWLRQRIDIDLOXUHWRDSSHDUIRUWKHFULPLQDOMXGLFLDOSURFHHGLQJZLWKUHVSHFWWRZKLFKSUHWULDO
VHUYLFHVZHUHSURYLGHG

,QWKLVPDWWHUGLVFORVXUHRIUHFRUGVSHUWDLQLQJWR0U'XRGXPD\DVVLVWWKH86$WWRUQH\ V2IILFHDQGODZHQIRUFHPHQW
LQORFDWLQJ0U'XRGXZKRKDVIDLOHGWRDSSHDUDWFULPLQDOSURFHHGLQJVDQGLVFXUUHQWO\DWODUJH$GGLWLRQDOO\
GLVFORVXUHOLPLWHGWRWKH86$WWRUQH\ V2IILFHDQGODZHQIRUFHPHQWLVXQOLNHO\WROHDGWRDQ\KDUPWRRWKHUV
$FFRUGLQJO\WKH&RXUWILQGVWKDWWKHGLVFORVXUHRIVXFKUHFRUGVVTXDUHO\IDOOVZLWKLQWKHH[FHSWLRQWRWKHFRQILGHQWLDOLW\
UHTXLUHPHQWVDVFRGLILHGLQ5HJXODWLRQ E  % 
SO ORDERED.



                           'DWH0D\
                           'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
